


EXHIBIT 10.1
SUMMARY OF TIVO INC. FISCAL YEAR 2015
BONUS PLAN FOR EXECUTIVE OFFICERS.
Purpose:
The terms of the TiVo Inc. (the “Company”) Fiscal Year 2015 Bonus Plan for
Executive Officers (the “Plan”) have been established to reward the Company’s
executive officers for assisting the Company in achieving its operational goals
through exemplary performance. Under the Plan, bonuses will be based on the
achievement of specified corporate and departmental goals at the end of the
Company’s fiscal year ending January 31, 2015, as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) and/or the
Board of Directors (the “Board”). Bonuses under the Plan are payable under and
pursuant to the terms of the Company’s Amended & Restated 2008 Equity Incentive
Award Plan (the “Incentive Award Plan”).
Determination of Fiscal Year 2015 Bonuses:
Company executive officers will be eligible to receive targeted bonus amounts to
be paid in cash under the Plan. No bonuses will be payable under the Plan unless
by the end of fiscal year 2015 the Company attains a pre-determined performance
target relating to cumulative subscriptions, in which event the Company’s
executive officers will become eligible to receive up to two times their target
bonus amount under the Plan, subject to the limitation imposed under the
Incentive Award Plan. The amount of actual bonuses to be paid in cash assuming
attainment of the pre-determined cumulative subscription goal will be based
primarily on the achievement of objective and subjective Company and
departmental performance goals, and may be higher or lower than targeted amounts
according to pre-determined formulas that will be applied by the Compensation
Committee and the Board. Target cash bonuses for the Company’s named executive
officers under the Plan for fiscal year 2015 will be 60% of the annual base
salary for the Company’s Chief Financial Officer and will be 100% of the annual
base salary for the Company’s Chief Executive Officer, General Counsel, Chief
Operating Officer, and Executive Vice President of Products and Revenue. Each
executive officer will also be eligible for an additional bonus equal to 6% of
their annual base salary based upon pre-determined Company-wide engineering
upside objectives, subject to the maximum bonus amount described above. In
addition to the foregoing, the Company’s Chief Financial Officer will be
eligible for additional bonus payments based upon the attainment of strategic
milestones established by the Compensation Committee.
For all named executive officers, actual cash bonuses will be determined based
upon meeting specified goals with respect to the Company’s financial performance
including without limitation a service and technology revenue goal and an
Adjusted EBITDA* goal, as well as a subjective measure of management’s overall
performance relative to the Company’s fiscal year 2015 strategic priorities as
assessed by the Board in its discretion. For all named executive officers, the
Company-wide engineering objectives relate to the delivery of current products
and projects in development as well as current and future distribution deals.
Other than with respect to the cumulative subscription goal for fiscal year
2015, the Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.
*
“Adjusted EBITDA” is defined as income before interest expense, provision for
income taxes and depreciation, amortization, and stock-based compensation
expense.





